Citation Nr: 0529998	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-13 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture, left foot. 

2.  Entitlement to service connection for residuals of a 
fracture, left elbow with chip fracture. 

3.  Entitlement to service connection for right elbow 
disability. 

4.  Entitlement to service connection for epididymitis, 
bilateral testicles (claimed as pain of grown/scrotum). 

5.  Entitlement to service connection for spastic 
colon/irritable bowel/gallbladder/gastrointestinal 
disability.  

6.  Entitlement to a higher initial disability evaluation for 
headaches, currently evaluated as 30 percent disabling. 

7.  Entitlement to a higher initial disability evaluation for 
degenerative disc disease, lumbar spine, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a hearing before 
the undersigned Judge at the RO in June 2005.  The veteran 
also submitted additional evidence at the hearing along with 
a signed statement waiving consideration of this evidence by 
the RO.   At the hearing, the veteran indicated that he 
desired to represent himself at the hearing, although he was 
represented by Veterans of Foreign Wars of the United States 
for his claims on appeal.  

The appeal originally included the issue of entitlement to 
service connection for scar, residual of squamous cell 
carcinoma of the scalp.  The Board notes that in an August 
2004 rating decision, the RO granted service connection and 
therefore, this issue is no longer on appeal.  

The issue of entitlement to service connection for spastic 
colon/irritable bowel/gallbladder/gastrointestinal disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 written communication and testimony, the 
veteran indicated that he wished to withdraw his appeal as to 
the issues of entitlement to service connection for residuals 
of a fracture, left foot and left elbow, and right elbow 
disability.  

2.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
epididymitis is attributable to his active military service.

3.  The veteran currently has frequent and chronic headaches 
for which he receives medical treatment, but there is no 
clinical evidence that the headaches are completely 
prostrating and are prolonged attacks that are productive of 
severe economic inadaptability. 

4.  The veteran's lumbar spine disability demonstrated severe 
degenerative arthritis with slight limitation of motion and 
no objective medical evidence of persistent symptoms 
compatible with moderate sciatic neuropathy with 
characteristic pain and other neurological findings.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for residuals of a fracture, left foot.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2005).

2.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for residuals of a fracture, left elbow with chip fracture.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for right elbow disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2005).

4.  Resolving doubt in the veteran's favor, epididymitis 
began during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

5.  The criteria for an initial evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2005).

6.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.   38 C.F.R. § 20.204(c).

In a written statement dated June 28, 2005, along with 
testimony before the undersigned Judge the same day, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issue of entitlement to service connection for 
residuals of a fracture, left foot and left elbow, and right 
elbow disability.  Accordingly, these issues are no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. The veteran has withdrawn the 
issues of service connection for residuals of a fracture, 
left foot and left elbow, and right elbow disability.  As 
such, the Board does not have jurisdiction to review the 
appeal as to these issues.

II.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a letter dated August 
2003.  The VA fully notified the veteran of what is required 
to substantiate such claims in the letter, and in the August 
2004 supplemental statement of the case (SSOC).  Together, 
the VCAA letter and SSOC provided the veteran with a summary 
of the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  

Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, private 
treatment records, and VA examination report dated in 
November 2003, and written statements and testimony from the 
veteran.  As a VA examination and other medical evidence is 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
III.  Service Connection

The veteran is claiming service connection for epididymitis, 
bilateral testicles.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert, supra.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

At his hearing, the veteran testified that his current 
testicular problems are related to service.  The veteran 
testified that the medical records demonstrate that he 
received treatment in service and was diagnosed as having 
epididymitis and that he currently has epididymitis.  

Service medical records, specifically a November 1992 
clinical record, note a diagnosis of epididymitis.  
Additionally, current VA medical records indicated that he 
has epididymitis.   A scrotal ultrasound dated in November 
2004 indicated that the epididymis were prominent 
bilaterally, left more so than right, particularly the 
epididymal heads, which was consistent with epididymitis.  

The Board notes that there is no etiological opinion of 
record as to whether veteran's current epididymitis is 
related to his diagnosed epididymitis in service.  However, 
the veteran asserted that he had continual problems in 
service, and ever since service.  The Board finds the 
veteran's testimony to be credible and competent, and 
supported by the record.  The record demonstrates that the 
veteran sought medical attention from a private medical 
facility for his epididymitis in August 1995, near the time 
of his discharge.  The medical record demonstrates that the 
veteran had continually problems and sought treatment for his 
scrotum since service.   Therefore, the Board finds that the 
evidence supports the conclusion that his epididymitis was 
chronic since service.  

Based upon the above information and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
epididymitis began in service, the veteran's epididymitis 
were continually symptomatic following service, and is 
related to service.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that 
service connection for epididymitis is in order.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The RO granted service connection for headaches in an August 
1996 rating decision and degenerative disc disease of the 
lumbar spine in an April 1999 rating decision.  The veteran 
appealed both rating determinations.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court distinguished between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Court also made clear that its holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), (which 
indicates that when an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Headaches 

Service medical records demonstrated continual complaints of, 
and treatment for, chronic headaches.  The veteran's 
headaches were assigned a disability rating by analogy 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
migraine.  38 C.F.R. § 4.20 (2005).  

Under 38 C.F.R. § 4.124, Diagnostic Code 8100, a 50 percent 
rating is assigned with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  With characteristic prostrating attacks 
occurring on average once a month over the last several 
months, a 30 percent rating is warranted. With characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent rating is warranted, and with 
less frequent attacks a noncompensable rating is assigned.

Upon review, the post-service medical records demonstrate 
consistent treatment of the veteran chronic headaches.  
Private medical records from 1996 through 1998 indicate 
treatment for complaints of headaches.  VA examination report 
dated in April 1998 noted that the veteran reported having 
"migraine headaches" about once a month.  The veteran took 
aspirin for treatment.  X-rays of the sinuses noted minimal 
opacification of the frontal sinus, but otherwise clear.  
Similarly, a CT scan of the sinuses noted a single, opacified 
left posterior ethmoid air cell. 

VA examination report dated in November 2003 noted that the 
veteran reported frequent headaches that were not migraines.  
The veteran described the attacks as usually constant with 
exacerbations that occur on a daily basis.  When the attacks 
occur, the veteran is able to go to work, but required heavy 
medication.  According to the veteran, the headache attacks 
average lasting for 24 hours.  The veteran was taking 
Amitriptyline for treatment to assist him in concentration at 
work.  The veteran stated that the headaches resulted in 
several days of time lost from work.  A January 2004 VA 
medical record noted that the veteran continues to take 
Amitriptyline for his headaches with some relief noted. 

The above medical evidence supports the veteran's testimony 
that he has constant headaches.  However, there is no 
clinical evidence supporting a finding that these headaches 
are completely prostrating and result in prolonged attacks 
productive of severe economic inadaptability.  The veteran 
testified that his headaches interfere with his work, 
however, he acknowledged that he is able to work, despite the 
headaches.   Moreover, there is no evidence indicating that 
the headaches rise to the level of complete prostration.  

While the Board acknowledges the severity of the veteran's 
headaches, his symptoms and clinical findings do not support 
a basis for a higher initial disability rating under 
Diagnostic Code 8100.  38 C.F.R. § 4.124a (2005).  

Degenerative Disc Disease, Lumbar Spine 

In an August 1996 rating decision, the RO granted service 
connection for degenerative disc disease, lumbar spine 
(lumbar disability).  In an April 1999 rating decision, the 
veteran's lumbar disability was increased to 10 percent 
disabling, effective October 1995, and was rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent post-service medical evidence includes a private 
medical examination dated in July 2003, and VA examination 
reports dated in April 1998 and November 2003.  The July 2003 
private medical examination report noted complaints of lower 
back pain with numbness in both hips.  The veteran complained 
that the pain was constant and dull.  Range of motion testing 
revealed flexion to 75 degrees with pain, extension to 20 
degrees, full rotation bilaterally, and 20 degrees lateral 
flexion bilaterally.

The April 1998 VA examination report indicated that on 
musculoskeletal examination, there were no findings of joint 
or bone deformities, nor soft tissues swelling, redness, or 
increased heat around the joints or limbs.  Range of motion 
on forward bending was 70 degrees, extension was 25 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  Ankle deep tendon reflexes were 2+ 
bilaterally.   The veteran was able to squat about three 
quarters of the way down and could stand on toes and heels.  
X-ray report in April 1998 indicated severe multilevel 
degenerative disease. 

VA examination report dated in November 2003 noted that the 
veteran reported pain in his lower back for 11 years.  The 
pain occurred four times a day and each time lasted for 
several hours.  The characteristic of the pain was aching in 
nature, sharp in nature, and cramping in nature.  From 1 to 
10 (10 being the worst), the pain level was 5.  For relief, 
the veteran takes pain medication, which helps him function.  
The veteran stated that his condition does not cause 
incapacitation.  The veteran stated that his back condition 
resulted in two weeks of time lost from work.

Examination revealed no muscle spasm or tenderness noted.  
Negative straight leg raising bilaterally.  There was no 
limitation of motion noted on examination, except for pain at 
90 degrees of forward flexion.  There was no ankylosis of the 
spine and no signs of intervertebral disc syndrome present.

VA surgical consult in April 2005 noted continual complaints 
of pain in the lower back with mowing grass or lifting heavy 
objects.  The assessment was lower back pain with 
radiculopathy at L-5.  X-ray evidence revealed multilevel 
degenerative changes to the lumbar spine.

During his hearing before the undersigned Judge in June 2005, 
the veteran complained of limitation of motion and hip pain.  
He stated that it was daily pain, approximately a 5 out of 10 
(10 being the worst).   The veteran stated that his 
activities were limited due to his lower back.  He mowed the 
lawn for 15 minutes and then must stop because of the pain 
radiating to his hips.  He received chiropractic treatment 
for his lower back.

Upon review, the three examinations summarized above failed 
to show any evidence of intervertebral disc syndrome, despite 
the veteran's subjective complaints of pain radiating down to 
his hips.  However, chiropractic treatment records between 
August 2002 and January 2003 noted sciatica pain as part of 
the veteran's diagnosis and treatment, which supports his 
testimony concerning the hip pain.  Nevertheless, objective 
findings from the VA examination reports, private medical 
reports, including chiropractic care, VA medical records, 
MRI, and x-ray evidence failed to show any neurological 
findings, or incapacitating episodes, to warrant a 20 percent 
or higher rating under either the old criteria of Diagnostic 
Code 5293, the new criteria of Diagnostic Code 5293, or the 
current criteria of Diagnostic Code 5243.  Again, the private 
medical examination in July 2003 and VA examination reports 
dated in April 1998 and November 2003 were negative for 
findings consistent with intervertebral disc syndrome.  
Objective testing only showed degenerative arthritis.  There 
were also no findings of demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings.  In addition, 
there was no evidence of any incapacitating episodes during 
the claims period.  

As for other diagnostic codes, the Board notes that the RO 
also rated the veteran under Diagnostic Code 5010 for 
arthritis, due to trauma.  Degenerative arthritis established 
by X-ray findings will be evaluated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 
the old criteria, as noted above, limitation of the lumbar 
spine was rate under Diagnostic Code 5292.  Under the new 
criteria, limitation of motion is rated under Diagnostic Code 
5243.  38 C.F.R. § 4.71a (2005).  

Upon review, the most severe limitation of flexion noted in 
the record during the claims period was forward flexion to 70 
degrees as reported in the April 1998 VA examination report.  
The most severe limitation of extension to 20 degrees in the 
July 2003 private medical report, and the most severe 
limitation of lateral flexion bilaterally was 20 degrees in 
the July 2003 private medical report.  However, none of these 
findings equate to more than slight limitation of motion 
under Diagnostic Code 5292 of the old criteria, and fall far 
short of a 20 percent evaluation under Diagnostic Code 5243 
of the new criteria, even when Deluca factors are considered.  
In fact, the most recent VA examination report noted no 
limitation of motion, except for pain at full flexion.  
Therefore, a higher initial evaluation is not warranted for 
limitation of motion. 

In sum, the claim for a higher initial evaluation for 
degenerative disc disease, lumbar spine, is denied.  

While the Board does not wish to minimize the nature and 
extent of the veteran's headaches and lumbar spine 
disability, the evidence of record does not support a  claim 
that his service-connected headaches and lumbar spine 
disability prevent him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.  The veteran's education and job experience 
provide him with the ability to obtain suitable gainful 
employment, despite these disabilities.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2005).

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against entitlement to 
higher initial disability evaluations for headaches or lumbar 
spine disability.  See Gilbert, supra.
      

ORDER

The appeals as to the issues of entitlement to service 
connection for residuals of fracture, left foot, residuals of 
a fracture, left elbow with chip fracture, and right elbow 
disability are dismissed.  

Entitlement to service connection for epididymitis is 
warranted. 

Entitlement to a higher initial disability rating for 
headaches is denied. 

Entitlement to a higher initial disability rating for 
degenerative disc disease, lumbar spine, is denied. 



REMAND

As for the veteran's service connection claim for 
gastrointestinal disability to include spastic colon, 
irritable bowel, gallbladder, further development is needed.  
Service medical records show treatment and diagnosis of 
possible irritable bowel syndrome, spastic colon, and 
abdominal pain.  VA clinical records showed that an April 
2005 Upper GI series revealed marked gastroesophageal reflux 
(GERD) to the thoracic inlet, without evidence of laryngeal 
penetration or aspiration.  As there is evidence of a current 
disability (GERD) and evidence of treatment in service for a 
possible gastrointestinal disability, the Board believes an 
etiological opinion conducted by a VA examiner is necessary 
in this case.  See Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) 
(When a prior medical record indicates the existence of a 
chronic problem, VA's duty to assist requires a medical 
examination or opinion as to the relationship between the in- 
service and present conditions.).  The Board cannot use its 
own unsubstantiated medical opinion in making its 
determinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Thus, in order to make a determination on the 
merits of the claim, the Board requires competent medical 
evidence, including an etiological opinion. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The AMC should schedule the veteran VA 
medical examination to ascertain the 
nature, extent, and etiology of his GERD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should determine the current 
nature/diagnosis of the veteran's 
gastrointestinal disability and if a 
diagnosis is provided, provide an opinion 
as to whether GERD is at least as likely 
as not that the veteran's current 
gastrointestinal disability is related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  When 
discussing the opinion, the examiner is 
asked to comment on the treatment the 
veteran received in service, including 
for probably irritable bowel syndrome.  

2. After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re- 
adjudicate the veteran's service 
connection claim for spastic 
colon/irritable 
bowel/gallbladder/gastrointestinal 
disability.  If the benefit sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


